 
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. SUCH PORTIONS ARE MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW
 
 
FDA Regulatory Services Agreement
 
This FDA Regulatory Services Agreement (this “Agreement”) is entered into as of
this 25th day of November 2019, by and between Avail Vapor, LLC, a Virginia
limited liability company (“Avail”), and Charlie’s Chalk Dust, a California
Limited Liability Company (“Customer”). Avail and Customer are sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties.” This Agreement becomes effective as of the date that Avail receives
from Customer the Advance Payment (as hereinafter defined) (“Effective Date”).
 
Recitals:
 
A. Avail is a manufacturer of e-liquid products and provides regulatory
analysis, strategy, and other consulting services in connection with regulation
by the U.S. Food and Drug Administration (“FDA”) of certain e-liquid products
and vapor devices (collectively, “Products”).
 
B. Customer is in the vapor products business.
 
C. Customer desires to engage Avail, and Avail desires to be engaged by
Customer, to perform certain services in connection with certain analytical and
strategic services, all as more particularly set forth herein.
 
Agreement:
 
Now, Therefore, the Parties hereby agree as follows:
 
1. Definitions. Words whose initial letters are capitalized are defined terms.
When used in this Agreement, such terms shall have the meaning assigned to them
in the context of this Agreement.
 
2. Engagement and Term. Customer hereby engages Avail, and Avail hereby agrees,
upon the terms and subject to the conditions set forth herein, to provide to
Customer the services described in Section 3. The term of this Agreement
(“Term”) shall commence on the Effective Date and shall expire upon the
completion of the Strategic Services, unless sooner terminated as provided in
Section 5.1.
 
3. Strategic Services.
 
3.1 Scope of Services. During the Term, Avail shall provide to Customer one or
more “Service Types” as designated on Schedule 1 to this Agreement
(collectively, the “Strategic Services”).
 
3.2 Customer Information and Responses. Customer agrees to promptly and as soon
as is commercially reasonable, deliver all information, documents, and data that
Avail reasonably requests and to respond to each of Avail’s enquiries related to
Avail’s performance of Strategic Services, and all such information shall be
true and accurate to the best knowledge of Customer.
 
3.3 Acknowledgment Regarding Payment. Customer acknowledges and agrees that: (a)
Avail shall have no obligation to commence any Strategic Services until Customer
has paid the Advance Payment pursuant to Section 6.1(a); and (b) if Customer has
engaged Avail to perform more than one “Service Type” as designated on Schedule
1, Avail shall have no obligation to commence any Strategic Services with
respect to such additional “Service Type” until Customer has paid the applicable
“Service Fee Subtotal” as indicated on Part 2 of Schedule 2 to this Agreement
(the “Fee Schedule”).
 
4. Certain Understandings with Respect to the Strategic Services.
 
4.1 Performance of Services. Avail shall use commercially reasonable efforts in
its performance of the Strategic Services. Customer acknowledges and agrees
that: (a) Avail is authorized to subcontract with one or more vendors or
contract research organizations (“CROs”) to perform certain aspects of the
Strategic Services so long as a non-disclosure agreement (“NDA”) is in place to
govern the handling of Customer’s confidential information that is at least
equivalent to the NDA in place between Avail and Customer; (b) nothing in this
Agreement shall in any way preclude Avail or Customer from
 
 
 
Page 1

 



engaging in any business activities or from performing services for its own
account or for the account of others, including entities which may be in
competition with Customer or Avail; and (c) the Strategic Services provided do
not constitute, nor has Avail represented that the Strategic Services shall
constitute, legal advice or legal services.
 
4.2 Time is of the Essence. Each Party acknowledges and agrees that time is of
the essence with respect to its obligations hereunder, including Customer’s
delivery of information, data, and documents to Avail, and Customer’s responses
to Avail’s enquiries and requests, and that prompt and timely performance of all
such obligations is strictly required. Customer will make best efforts in
performing its obligations.
 
4.3 Assumption of Risk and No Guarantee of FDA Approval. Customer acknowledges
and agrees that: (a) Avail’s provision of the Strategic Services may not result
in Customer obtaining FDA approval of any premarket tobacco product application
(“PMTA”) for any Product, and that Avail may not be able to obtain such
approval; (b) Customer shall have the burden of selecting, in its sole
discretion, which of its Product(s) it will submit PMTA’s for to the FDA; and
(c) Products that may generate the highest revenue to Customer may be those that
FDA might seek to remove from the marketplace. Customer acknowledges that Avail
has disclaimed any guarantee that FDA will approve any PMTA and that Avail’s
deliverable to Customer is a PMTA for each Product designated on Schedule 1
(whether a “Designated Flavor” or “Device”) following strategies outlined by
Avail in the PMTA e-Liquids Roadmap, which is included as Attachment 1 to this
Agreement. For purposes of this Agreement, “Flavor Family” means, with respect
to any Designated Flavor, each nicotine strength designated in Schedule 1 by
Customer for such particularly Designated Flavor.
 
5. Termination; Effect of Termination.
 
5.1 Termination. Notwithstanding anything in Section 2 to the contrary, Avail
may terminate this Agreement if Customer: (a) fails to pay any amount when due
under this Agreement and does not cure such breach within 10 business days; (b)
is in material breach of any representation, warranty, or covenant of Customer
under this Agreement and either the breach cannot be cured or, if the breach can
be cured, Customer does not cure such breach within 10 business days after
Customer’s receipt of written notice of such breach. Customer may terminate this
Agreement in the event Avail: (a) fails to perform any or all of the Strategic
Services contracted for, when due under this Agreement; (b) is in material
breach of any representation, warranty, or covenant of Avail made under this
Agreement and either the breach cannot be cured or, if the breach can be cured,
Avail does not cure such breach within 10 business days after Avail’s receipt of
written notice of such breach; or (c) has (i) made an assignment for the benefit
of creditors, (ii) had substantially all of its assets placed in the control of
a receiver or trustee, (iii) filed a voluntary petition for bankruptcy, or
sought to effect a plan of liquidation or reorganization, or (iv) had bankruptcy
proceedings brought against it by any party or (v) the purpose of this Agreement
is frustrated for any reason including but not limited to government regulations
which ban all or any types of flavors or products which are the subject of the
Strategic Services contracted for.
 
Should Customer make the strategic decision to terminate this agreement prior to
conclusion of the Strategic Services due to regulatory action by the FDA, such
as a permanent US flavor ban, which renders the submission of a PMTA or PMTA’s
for Customer’s products to be of negligible commercial value, the Parties agree
that any amount due by Customer shall be resolved according to Section 5.2 of
this Agreement.
 
5.2 Effect of Expiration or Termination. Upon the expiration of this Agreement
pursuant to this Section 5, all accrued and unpaid amounts due under Section 6
shall become immediately due and payable to Avail, without further notice to
Customer. Customer acknowledges and agrees that: (a) Avail shall not be liable
to Customer for any damage of any kind (whether direct or indirect) incurred by
Customer by reason of the expiration or earlier termination of this Agreement;
and (b) Any Parties’ termination of this Agreement will not constitute a waiver
of any of its rights, remedies, or defenses under this Agreement, at law, in
equity, or otherwise.
 
 
 
Page 2

 
 
Upon termination by Customer of this Agreement due to FDA action pursuant to
Section 5.1, Customer shall only be liable to Avail for the following amounts:
 
(a) Avail will make all commercially reasonable efforts to cancel any CRO
contracts related to Customer’s product(s), minimize any amounts due to the CRO
upon cancellation, and recover as much as possible of any payments already made
by Avail for such work to the CRO(s). Any amount of money provided by Customer
to Avail related to CRO payments that was not already either paid to or
committed to a CRO and any amounts recovered from CRO’s will be refunded to
Customer.
 
(b) Customer will forfeit 50% of all amounts paid to Avail prior to cancellation
that are not related to CRO expenses (“Avail’s fees”), to cover Avail’s work
to-date and benefit of access to Avail’s IP on the Strategic Services.
 
(c) Avail will provide to Customer a line-item summary of the above termination
amounts, either remaining to be paid by Customer due to non-cancelable CRO
commitments related to Customer’s Strategic Services or refundable to Customer
upon termination under this Section 5.2.
 
(d) Should Customer dispute the line-item summary, a mutually agreeable
independent accounting firm will be employed at Customer expense to conduct an
audit of the Strategic Services work done by Avail on behalf of the Customer.
The accounting firm will be bound by a non-disclosure agreement related to
Avail’s Confidential Information which prohibits it from disclosing Avail’s
confidential information to Customer in its performance or reporting of the
audit findings, but will have access to all files, contracts, invoices, etc.
related to the Strategic Services for the performance of a project financial
audit. Both Parties agrees to be bound by the outcome of the financial audit and
to make any adjustments to the amount due to Customer upon early termination
that are indicated by the outcome of the audit.
 
(e) Avail shall refund any amount due to Customer within 30 days of final
agreement of the amount due. Notwithstanding anything else within this Section 5
of the Agreement to the contrary, under no circumstances shall the amount due to
be refunded to Customer exceed 70% of the total amount paid by customer for the
Strategic Services.
 
6.   COMPENSATION AND REIMBURSMENT
 
6.1 Fees for Services. As consideration payable to Avail for providing the
Strategic Services, Customer shall pay to Avail, in the manner described in
Section 6.4, the following amounts:
 
(a) The initial payment described on Part 1 of the Fee Schedule (the “Advance
Payment”), due within seven (7) days after the Effective Date; and
 
(b) The applicable payments described on Part 2 of the Fee Schedule (each a
“Service Payment”), due within seven (7) days after Customer receives an invoice
for such Service Payment.
 
6.2 CRO Costs. The payments required under Section 6.1(b) are inclusive of any
amounts incurred by Avail to engage any CRO in connection with the Strategic
Services; provided, however, that in the event that the FDA notifies Avail that
additional studies are required with respect to any Product (“Supplemental
Studies, Avail shall notify Customer in writing of the scope of required work
and corresponding cost and payment terms to Customer to complete such work, and
upon receiving Customer’s pre-approval in writing, Avail will initiate the
Supplemental Study with the understanding that Customer shall reimburse Avail
for the agreed amounts (or such lesser amount as Avail may determine in its sole
discretion) in connection with such Supplemental Studies (collectively,
“Supplemental Costs”). Upon Avail’s completion of Supplemental Studies or at
agreed progress points, Avail shall provide to Customer a statement describing
the Supplemental Cost due in connection with the Supplemental Studies and an
invoice, and Customer shall reimburse Avail for such invoice amount within seven
(7) days after Customer receives such statement.
 
 
 
Page 3

 
 
6.3 Master File Option. Customer shall have the option to obtain a limited
license to reference certain agreed sections of Avail’s “tobacco product master
file” (“Master File”) for the sole purpose of submission of one or more
PMTAs, as more particularly described in Section 7.3. Avail shall determine the
relevant sections for reference shall be determined based on the range of
services Strategic Services. In the event that Customer exercises such option,
Customer shall first pay to Avail, in the manner described in Section 6.4, the
access fee described on Part 1 of the Fee Schedule (the “Master File Access
Fee”). Customer acknowledges and agrees that Customer’s rights to the limited
license described in Section 7.3 shall not commence until such time as Customer
pays the Master File Access Fee.
 
6.4 Payment Terms; No Reduction in Amounts Due. Customer shall make all payments
required pursuant to this Section 6 by wire transfer of immediately available
funds to Avail’s account designated on Part 3 of the Fee Schedule. Customer
acknowledges and agrees that Customer’s payment of any amount required under
this Section 6 shall not result in any reduction to any other amount required
pursuant to this Section 6.
 
7. Intellectual Property; Limited License; Confidentiality.
 
7.1 Intellectual Property; Ownership and Use.
 
(a) For purposes of this Agreement, “IP Rights” means any and all registered and
unregistered rights granted, applied for, or otherwise now or hereafter in
existence under or related to any patent, copyright, trademark, trade secret,
database protection, or other intellectual property rights laws, and all similar
or equivalent rights or forms of protection, in any part of the world.
 
(b) Customer acknowledges and agrees that, subject only to the limited license
granted to Customer under Section 7.3 of this Agreement, Avail is and will
remain the sole and exclusive owner of all right, title, and interest in and to:
(i) the Strategic Services, including all strategies, procedures, and
methodologies in connection therewith; (ii) the Master File and all information
that Avail has prepared and published at FDA excluding any portions of the
Master File and any information which are Customer IP; (iii) any information
derived exclusively from any Avail owned e-liquid that is included in this
Agreement, including any applicable Flavor Family, that is generated by Avail or
by any CRO; (iv) the identity of any CRO retained by Avail and the nature of any
testing methodologies used in connection with providing the Strategic Services;
and (v) all Licensed Data (as hereinafter defined), including all IP Rights
thereto (collectively, “Avail IP”).
 
(c) Avail acknowledges and agrees that Customer is the sole owner of all right,
title, and interest in and to (i) each PMTA, if any, created for Customer in
connection with the Strategic Services; (ii) all documentation, resources, data,
results, reports and deliverables that (A) are created specifically for Customer
pursuant to this Agreement and that do not and could not also relate to other
PMTA’s for other customers or Avail, in which case Customer is granted
non-exclusive ownership of this information, and that do not reveal the identity
of any CRO, and if so, Avail shall provide a redacted version that removes such
information but is unaltered in any other material respect or (B) that use,
incorporate or rely on Customer’s Confidential Information; and (iii)
information and documentation in any form regarding, or derived specifically and
solely from, Customer’s Products (collectively, “Customer IP”).
 
7.2 Protection of Intellectual Property.
 
(a) Each Party acknowledges and agrees that neither Party shall, during the Term
and thereafter: (i) acquire any ownership interest in any of the other Party’s
IP Rights as described in Section 7.1; (ii) take any action that interferes with
any of the other Party’s IP Rights as described in Section 7.1, including such
other Party’s ownership or exercise thereof; (iii) challenge any right, title,
or interest of the other Party in or to its IP Rights as described in Section
7.1; or (iv) make any claim or take any action adverse to the other Party’s
ownership of its IP Rights as described in Section 7.1.
 
 
 
Page 4

 
 
(b) Each Party shall, during the Term and thereafter: (i) use the other Party’s
IP Rights only in accordance with this Agreement and any instructions of the
Party owning such IP Rights; and (ii) safeguard the other Party’s IP (including,
in the case of Avail, any Licensed Data), including all copies thereof, from
infringement, misappropriation, theft, misuse, or unauthorized access.
 
7.3 Limited License.
 
(a) Avail hereby grants to Customer a non-exclusive, limited, non-transferable
irrevocable right and license to use during the Term (or applicable part
thereof) the following Avail IP: (i) the Master File, but only upon Customer’s
payment to Avail of the Master File Access Fee described in Section 6.3; and
(ii) testing reports that Avail may produce or obtain with respect to the
Strategic Services (collectively, “Licensed Data”). Avail is providing the
applicable Licensed Data “AS IS” and hereby disclaims all warranties, whether
express or implied, and Avail specifically disclaims all implied warranties of
merchantability, fitness for a particular purpose, title, and non-infringement,
and all warranties arising from course of dealing, usage, or trade practice.
Should there be a Customer breach of this Agreement that results in Avail
terminating the Agreement, the license provided for in this Section 7.3(a) may
be revoked by Avail with immediate effect upon written notification of Customer.
 
(b) Customer hereby grants to Avail a non-exclusive, limited, non-transferable
revocable right and license to use during the Term the Customer IP for the sole
purpose of performing the Strategic Services.
 
(c) Customer acknowledges and agrees that: (i) the Licensed Data (or applicable
part thereof) is being licensed, not sold, to Customer by Avail, and that
Customer shall not acquire under or in connection with this Agreement any
ownership interest in the Licensed Data, or in any of Avail’s IP Rights; and
(ii) Avail shall retain all of its rights to exploit, commercialize, and
otherwise use the Master File for any other purpose, including licensing the
Master File to others.
 
(d) Customer shall not market, assign, grant, or otherwise transfer to any third
party the right to use or access any or all of the Licensed Data.
 
7.4 Use and Ownership of Confidential Information.
 
(a) In connection with this Agreement, each Party (“Discloser”) may disclose or
make available to the other Party (“Receiver”) certain Confidential Information.
“Confidential Information” means and includes: (i) information regarding
Discloser’s business, goods and services, confidential information and materials
comprising or relating to IP Rights, and other sensitive or proprietary
information, whether such information is given orally or in written, electronic
or other form, and whether or not marked, designated or otherwise identified as
“confidential”; (ii) with respect to Customer, the Avail IP and all IP Rights
related thereto; and (iii) with respect to Avail, the Customer IP and all IP
Rights related thereto. Notwithstanding the foregoing, Confidential Information
does not include information that: (a) Avail provides to FDA or to a CRO in
performing Strategic Services under this Agreement; (b) is or becomes generally
available to and known by the public other than as a result of, directly or
indirectly, any breach of this Section 7 by Receiver or any of its
representatives; (c) is or becomes available to Receiver on a non-confidential
basis from a third-party source, provided that such third party is not and was
not prohibited from disclosing such Confidential Information; (d) was known by
or in the possession of Receiver prior to being disclosed by or on behalf of
Discloser; (e) was or is independently developed by Receiver without reference
to or use of, in whole or in part, any Confidential Information; or (f) is
required to be disclosed under applicable law.
 
(b) Receiver may use the Confidential Information only as expressly permitted by
the terms of this Agreement in exercising its rights or performing its
obligations hereunder. Receiver may not disclose or permit access to
Confidential Information other than to its representatives who (1) need to know
such Confidential Information in order for Receiver to exercise its rights or
perform its obligations hereunder, and (2) have been informed of the
confidential nature of the Confidential Information and
 
 
 
Page 5

 
 
Receiver’s obligations hereunder. Receiver shall safeguard the Confidential
Information from unauthorized use, access, or disclosure using at least the
degree of care it uses to protect its own Confidential Information and in no
event less than a reasonable degree of care, and shall be responsible and liable
for any of its representatives’ non-compliance with the terms of this Section 7.
Notwithstanding anything to the contrary in this Section 6.4, Customer
acknowledges and agrees that otherwise Confidential Information of Customer that
Avail provides to FDA is not a disclosure for purposes of Section 6. Receiver
acknowledges and agrees that this Agreement does not constitute any license or
other conveyance of any rights (including any IP Rights) with respect to any of
Discloser’s Confidential Information (except for the limited license created in
Section 7.3) and that, as between the Parties, such Confidential Information is
and shall remain the sole and exclusive property of Discloser. Receiver shall
not, and shall cause its representatives not to, remove any copyright,
confidentiality or proprietary rights notice attached to or included in any of
Discloser’s Confidential Information and shall reproduce all such notices on any
copies thereof. Receiver shall not, nor shall it allow its representatives to,
take any action inconsistent with Discloser’s ownership in and to its
Confidential Information.
 
(c)    Supply of e-liquid. To the extent any PMTA submitted by or on behalf of
Customer in connection with the Strategic Services is for a Product that is
manufactured by Avail, upon Customer’s request, the Parties shall negotiate in
good faith the terms of a commercial supply agreement for Avail’s supply of
e-liquid to Customer (a “Supply Agreement”). The Supply Agreement will provide
that, for a period to be agreed as part of the Supply Agreement discussions, but
in any case no less than five years after FDA approval (if any) of the
applicable PMTA, (a) Avail shall not at any time sell the same product to a
different customer at more favorable commercial terms (which is inclusive of
unit price, freight, duties, packaging, supply duration, volumes, and payment
terms) than those stated in the Supply Agreement with Charlie’s, (b) if Avail
charges a different buyer better more favorable commercial terms for such
e-liquid, Avail must immediately agree to modify the Supply Agreement to include
the improved terms for the e-liquid to future purchases by Customer under the
Supply Agreement, and (c) shall further be governed by the pricing terms shown
in Schedule 2 Part 4 which have been agreed to by the Parties. This Section
7.4(c) shall not be construed to give Avail any ownership rights whatsoever in
Charlie’s Mint Leaf, Fuji Apple Strawberry Nectarine, Head Bangin’ Boogie or
Wonder Worm products (collectively, “Charlie’s Products”).
 
(d) Remedies. If either Party violates any of the provisions of this Section 7,
the non-breaching Party, at its option, may: (a) seek any equitable or
injunctive relief, without the requirement to post bond or other security,
enjoining the breaching Party from continued violation of those provisions in
addition to any other remedies that may be available to the non-breaching Party;
or (b) seek damages for the violation of the provisions of this Section 7 or
pursue any and all other rights and remedies that may be available at law, in
equity or otherwise, all of which shall be cumulative and not mutually
exclusive. Each Party acknowledges and agrees that any breach or threatened
breach of this Section 7 will injure the other Party irreparably and that any
remedy at law for any breach or threatened breach shall be inadequate.
 
8. Disclaimer; Limitation of Liability; Waiver and Release.
 
8.1 Disclaimer. Avail makes no representations or warranties, express or
implied, in respect of the Strategic Services to be provided by Avail hereunder.
 
8.2 Limitation of Liability. Neither Avail nor any of its officers, directors,
managers, members, employees, representatives and affiliates (each a “Related
Party” and collectively, the “Related Parties”) shall be liable to Customer or
any of its affiliates for any loss, claim, action, damage, liability, or expense
(“Losses”) arising out of or in connection with the performance of any Strategic
Services, unless such Loss shall be proven in a court of law to be the result
directly from such person’s negligence, gross negligence, fraud, or willful
misconduct.
 
8.3 Release of Claims. Customer hereby releases Avail and its successors and
permitted assigns, and any Related Parties from any and all claims, dues and
demands, proceedings, causes of action,
 
 
 
Page 6

 
 
orders, fees and liabilities of any kind or nature, including by or before any
governmental authority, whether known or unknown, suspected or unsuspected,
liquidated or unliquidated, choate or inchoate, fixed or contingent, both at law
and in equity, which Customer now has against Avail, its successors and
permitted assigns, or any Related Party on account of or arising out of any
actual or alleged act, omission, transaction, practice, conduct, cause, event,
or other matter.
 
9.    Referral fees . The Parties agree that Avail shall pay the Customer a fee
(the “Referral Fee”) for any client that Customer refers to Avail and a.) who
signs a contract with Avail for PMTA related consulting services to be submitted
to the FDA, in whole or in part, prior to May 11, 2020, and b.) was not already
in documented discussions with Avail for such services prior to the date of
referral. This Referral Fee shall be $[***] per client that is referred to Avail
prior to September 6, 2019, and $[***] for any client after September 6, 2019.
The decision on if to agree to any PMTA contract with any referred client shall
be entirely at Avail’s discretion. Furthermore, the Parties agree that Avail
shall pay Customer a fee (the “Assistance Fee”) of $[***] per company that Avail
is successful in contracting as a PMTA client that is not already the subject of
a Referral Fee, but that Avail requests Customer’s assistance in writing to
secure as a PMTA consulting services client. No Referral Fee shall be paid under
this Section 9 for any PMTA consulting services contract if the contract value
is less than $[***] per Flavor Family, calculated as total contract value
divided by the number of Flavor Families included in the contract.
 
10.   Miscellaneous.
 
10.1 Interpretation. For all purposes of this Agreement, unless otherwise
expressly provided or unless the context otherwise requires: (a) the singular
form of nouns shall include the plural, and vice versa; (b) the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words, “without
limitation”; (c) the words “herein”, “hereto” and “hereby”, and other words of
similar import, refer to this Agreement as a whole and not to any particular
section or other subdivision of this Agreement; and (d) section headings are for
reference only and do not affect the interpretation of this Agreement.
 
10.2 Survival of Provisions. The provisions of Sections 6, 7, 8, and 9 shall
survive the expiration or early termination of this Agreement.
 
10.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of law rules.
 
10.4 Relationship of Parties. Nothing contained herein shall create a
contractual relationship between the Parties other than that of Avail being
specifically commissioned as an independent contractor to perform the Strategic
Services. It is further agreed that the specifically commissioned Strategic
Services shall be deemed “work for hire” as that term is defined by Section 101
of the Copyright Act (title 17 of the U.S. Code). This Agreement shall not be
deemed to make either Party in any way or for any purpose a partner, employer,
or employee of the other Party.
 
10.5 Further Assurances. Upon a Party’s reasonable request, the other Party
shall, at its sole cost and expense, execute and deliver all such further
documents and instruments, and take all such further acts, necessary to give
full effect to this Agreement.
 
10.6 Assignment; Successors and Assigns. Neither Party may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other Party, not to be unreasonably withheld; provided,
however, that Avail may delegate any of its obligations, except the overall
project management of the Strategic Services contracted here, to one or more
qualified and capable vendors or CROs. Avail shall notify Customer in a timely
manner and in writing of any and all delegations that are made to vendors or
CRO’s. This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their respective successors and permitted assigns.
 
 
 
Page 7

 
 
10.7 No Third-Party Beneficiaries. Except as otherwise provided in Sections 8.2,
8.3, and 9, this Agreement is for the benefit of the Parties and their
respective successors and permitted assigns, and nothing herein, express or
implied, confers on any other person any legal or equitable right, benefit, or
remedy of any nature under or by reason of this Agreement.
 
10.8 Entire Agreement; Amendment. This Agreement and the Schedules referred to
herein constitute the entire agreement of the Parties and supersede all prior or
contemporaneous agreements, undertakings and understandings of the Parties in
connection with the subject matter hereof. All Schedules are hereby incorporated
herein by reference. This Agreement may be amended, modified, or superseded only
by a written instrument signed by both Parties.
 
10.9 No Waiver. Neither Party shall be deemed to have waived compliance by the
other Party of any provision of this Agreement unless such waiver is contained
in a written instrument signed by the waiving Party and no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given. No course of dealing shall operate as a waiver or modification of any
provision of this Agreement or otherwise prejudice such Party’s rights, powers
and remedies.
 
10.10 Notices. To be effective, all notices and other communications required or
agreed to be given under this Agreement shall be deemed delivered to the Parties
(a) on the date of transmission by e-mail with confirmation from the recipient
of the successful delivery of such transmission, (b) on the second day following
the date of delivery to U.P.S. or FedEx, or (c) the third day following the date
of deposit in the United States Mail, postage prepaid, or by certified mail, in
each case, addressed as follows:
 
 
 
If to Avail:
 
Avail Vapor, LLC
820 Southlake Blvd.
North Chesterfield, VA 23236
Attn: Russ Rogers
E-mail: russr@availvapor.com
 
If to Customer:
 
Charlies Chalk Dust, LLC
1007 Brioso Drive
Costa Mesa, CA 92627
Attn: Ryan Stump
E-mail: ryan@charlieschalkdust.com
 
With copy to (which shall not constitute notice):
 
Bingham Greenebaum Doll LLP
3500 PNC Tower
101 South Fifth Street
Louisville, KY 40202
Attn: Mark Loyd
E-mail: mloyd@bgdlegal.com
 
With copy to (which shall not constitute notice):
 
Daman LLP
369 Lexington Ave, 3rd Floor
 New York, New York 10019
Attn: Phil Daman
E-mail: Phillip.Daman@DamanLLP.com

10.11 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, the remaining provisions shall nevertheless be binding
with the same effect as though the invalid or unenforceable provision was
deleted.
 
10.12 Waiver of Jury Trial. Except as otherwise provided in Section 7.5, if any
dispute shall arise between the Parties as to their rights or liabilities under
this Agreement, the dispute shall be exclusively determined, and the dispute
shall be settled, by arbitration in accordance with the commercial rules of the
American Arbitration Association (“AAA”). The arbitration shall be held in
Chicago, Illinois, before a panel of three arbitrators, all of whom shall be
chosen from a panel of arbitrators selected by the AAA. Each Party to the
dispute shall select one arbitrator and the two arbitrators so selected shall
select a third arbitrator. If the two arbitrators are unable to agree on the
third arbitrator, the third arbitrator shall be selected by the AAA. The
decision of the arbitrators shall be final and binding upon the Parties and
judgment upon such award may be entered in any court of competent jurisdiction.
The costs of the arbitrators and of the arbitration shall be borne equally
between the Parties. The costs of each Party’s counsel and accountants, as well
as any costs solely for their benefit, shall be borne separately by each Party.
Each Party acknowledges that this provision constitutes a waiver of their right
to
 
 
 
Page 8

 
 
commence a lawsuit in any jurisdiction with respect to the matters which are
required to be settled by arbitration pursuant to this Section 10.12.
 
10.13 Counterparts. This Agreement may be executed in any number of
counterparts, which shall constitute one and the same instrument when taken
together. Any executed counterpart of this Agreement may be delivered by PDF or
other electronic copy and, if so delivered, shall be deemed to be and
enforceable to the same extent as an original.
 
 [Signatures Appear on the Following Page]
 
 
 
 
Page 9

 
 
 
In Witness Whereof, the Parties have entered into this Agreement as of the date
first written above.
 
Avail Vapor, LLC
 
 
By: /s/ Russ Rogers 11/20/2019
Russ Rogers, Chief Operating Officer
 
(“Avail”)
 

 
Charlie’s Chalk Dust, LLC
 
By: /s/ Ryan Stump 11/27/2019
Ryan Stump, Chief Operating Officer
 
("Customer")

 
 
 
 
Page 10

 

 
Schedule 1
 
Strategic Services
 
For purposes of this Agreement, the term “Strategic Services” is inclusive of
each “Service Type” denoted below
 
Service Type
Scope of Services
Designated Flavors
Nicotine Strengths
Analytical Services
[***]
[***]
[***]
Perception Services
[***]
Shared Services
[***]
Clinical Trials - Applies ONLY to THREE Charlie’s Flavors listed in the
“Designated Flavors” column (coordinated with a device company to be identified
by Avail)
[***]
Publishing & Submission Services
[***]

 
 
 
Page 11

 

 
Schedule 2
 
Fee Schedule
 
Part 1 – Pricing Summary
 
Type
 
Amount, US$
 
PMTA
  $[***] 
Clinical Trials
  $[***]
 
[***] 
 
Total Pricing: $ 4,440,000 (not including TPMF)
 

 
Part 2 – Service Fees
 
Type
 
Service Fee Subtotal, USD ($,000)
 
Payment Plan Schedule
Analytical Services Fee
  $[***] 
1. Payment#1 HPHC, Toxicology, Stability/Shelf Life and Perception/ Behavior
schedules, approve purchase of standards, assays. Hire focus group people and
initiate human factors work, create master project plan - $[***] on Nov27th,
2019
2. Payment#2 to secure Clinical site, build clinical protocols, hire people and
establish study schedule. Start analytical work, shared access - $[***] on Dec
9th, 2019
3. Payment#3 to continue Analytical, P&B and Clinical studies, shared access -
$[***] on Jan 20th, 2020
4. Payment#4 to complete Analytical testing, begin statistical compilation,
initiate scientific review and initiate Publishing services - $[***] on Feb
16th, 2020
5. Payment#5 for final reporting of HPHC and Tox studies, Perception & Behavior
services, continue publishing, shared access - $[***] on Mar 20th, 2020
6. Payment#6 for Clinical studies completion, medical reporting, begin report
and initiate Clinical data integration - $[***] on April 20th , 2020
7. Payment to complete Publishing services, PMTA compilation, project
management, ESG filing, add partial Stability/Shelf Life data - $[***] on May
8thth, 2020
 
Perception Services Fee
  $[***] 
Shared Services
  $[***] 
Clinical Trials - Applies ONLY to THREE Charlie’s Flavors listed in the
“Designated Flavors” column (coordinated with a device company to be identified
by Avail)
  $[***] 
Publishing & Submission Services Fee
  $[***] 

 
 
Page 12

 
 
TOTAL (US$)$4,440K
 $4,440K 
 

 
Part 3 – Payment Instructions
 
Account Name:
[***]
Bank Name:
[***]
Account No.:
[***]
ABA No.:
[***]

 
 
 
Part 4 – Supply Agreement Pricing Terms
 
 
Product
 
 
Per 60ml Bottle
 
 
Per Gallon
 
    [***] 
  $[***] 
  $[***] 
    [***] 
  $[***] 
  $[***] 

 
●
Starting prices won’t exceed the prices those in table above as year 2020 prices
●
Prices shown do not include freight
●
Prices shown are for any nicotine strength below 1.8
●
Bottled liquid prices assume Charlies’ supplied bottles, boxes, and labels
●
Bulk liquid price per gallon assumes packaged in 55-gallon food grade drum
●
As the requested agreement might be as much as 10 years in length, annual price
increase need to be considered, but will be capped to not exceed 4% in any 12
month period, however, should Avail incur a cost increase on any material for
the Products greater than 15% cumulative in any 12-month period, the Parties
will work to agree on temporary modified pricing until the increase situation is
resolved. At that time, pricing will be reduced to the pre-increase level. Avail
has the responsibility to mitigate all increases, and all increases will be
justified by third-party documentation.
 
 
 
Page 13

 
 

ATTACHMENT 1
 
E-LIQUIDS PMTA ROADMAP
 
 
 
 
Page 14

 
 

ATTACHMENT 2
 
E-LIQUIDS CLINICAL ROADMAP
 

 
 
 
 
 
 
Page 15

 
 

ATTACHMENT 3
 
 
PROFILES OF ACCREDITED CROS WITH TOBACCO / NICOTINE EXPERTISE
 
 
 
 
Page 16
